Confidential





































[exhibit103_ex10z3001.jpg] [exhibit103_ex10z3001.jpg]










Class GWarrant Agreement



















IMPORTANT NOTICE


Before investing in Probe’s Offering, investors need to have read Probe’s
Offering documents and the related information and should know significant risks
associated with making an investment in Probe which are more fully detailed in
Probe’s Offering documents.




Probe can provide no assurance and no guarantee is hereby expressed or implied
regarding achievement of all, or any of, Probe’s financial projections or
business objectives.




THIS IS NEITHER AN OFFER TO SELL NOR AN OFFER TO BUY SECURITIES.  THE OFFERING
IS MADE ONLY BY THE OFFERING DOCUMENTS.  ALL DOCUMENTS RELATED TO CORTXT’S
OFFERING MUST BE READ IN CONJUNCTION WITH THE OFFERING DOCUMENTS IN ORDER TO
UNDERSTAND FULLY ALL OF THE IMPLICATION AND RISKS OF THE OFFERING OF SECURITIES
TO WHICH IT RELATES.  A COPY OF THE OFFERING DOCUMENTS MUST BE MADE AVAILABLE TO
YOU IN CONNECTION WITH THIS OFFERING.





Confidential










THIS WARRANT HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  THIS WARRANT AND THE WARRANT SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN OPINION OF COUNSEL IN FORM,
SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO COUNSEL TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.




Warrant No.:XXX

XXXXX Class GWarrants

Date:XXXXXXX







Void after 5:00 p.m., Pacific Time on ________________, 2018




CLASS G

COMMON STOCK

PURCHASE WARRANT




OF




PROBE MANUFACTURING, INC.




CORTXT, INC., a Nevada corporation (the “Company”), hereby certifies that, for
value received, ___________________________________( the “Warrant Holder”) is
the owner of the number of common stock purchase warrants (“Warrants”) specified
above, each of which entitles the holder thereof to purchase, at any time during
the period commencing on the Commencement Date (as defined herein) and ending on
the Expiration Date (as defined herein), fully paid Common Stock of the Company
per the terms below and at a purchase price equal to the Exercise Price of $0.20
per share in lawful money of the United States of America in cash, subject to
adjustment as hereinafter provided.  



1.

WARRANT; NUMBERS, WARRANT SHARES AND EXERCISE PRICE.



1.1

For each $100,000 invested by the Warrant Holder the Company’s Series D
Preferred Stock Offering, the Warrant Holder shall receive 10Class GWarrants (
“AW” ) entitling the Warrant Holder the right to purchase 50,000 sharesthe
Company’s Common Stock Shares the Company (individually, a “Warrant Share”
severally, the “Warrant Shares”).



1.2

The purchase price payable upon exercise of each Warrant (“Exercise Price”)
shall be $0.20. The Exercise Price and number of Warrant Shares purchasable
pursuant to each Warrant are subject to adjustment as provided in Section 8.














1







Confidential












2.

EXERCISE OF  WARRANT; EXPIRATION DATE.



2.1

This Warrant is exercisable during the period commencing on the next day after
thefinal Closing Date of the Series D Preferred Stock offering(“Commencement
Date”) and ending on the Expiration Date (as defined below in Section 2.5), in
whole or from time to time in part, at the option of the Warrant Holder, upon
surrender of this Warrant to the Company together with a duly completed Notice
of Exercise in the form attached hereto and payment of an amount equal to the
then applicable Exercise Price multiplied by the number of Warrant Shares then
being purchased upon such exercise.  



2.2

Each exercise of this Warrant shall be deemed to have been effected immediately
prior to the close of business on the day on which this Warrant shall have been
surrendered to the Company as provided in Section 2.1.  At such time, the person
or persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 2.3 below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.



2.3

Within fifteen (15) business days after the exercise of the purchase right
represented by this Warrant, the Company at its expense will use its best
efforts to cause to be issued in the name of, and delivered to, the Warrant
Holder, or, subject to the terms and conditions hereof, to such other individual
or entity as such Warrant Holder (upon payment by such Warrant Holder of any
applicable transfer taxes) may direct the following:



(a)

a certificate or certificates for the number of full Warrant Shares to which
such Warrant Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which such Warrant Holder would otherwise be entitled, cash
in an amount determined pursuant to Section 2.4 hereof, and



(b)

in case such exercise is in part only, a new Common Stock Purchase Warrant or
Warrants (dated the date hereof) of like tenor, stating on the face or faces
thereof the number of shares currently stated on the face of this Warrant minus
the number of such shares purchased by the Warrant Holder upon such exercise as
provided in subsection 2.1 (in each case prior to any adjustments made thereto
pursuant to the provisions of this Warrant).



2.4

The Company shall not be required upon the exercise of this Warrant to issue any
fractional shares, but shall make an adjustment thereof in cash on the basis of
the “last sale price” (as defined below) of the Company's Common Stock on the
trading day immediately prior to the date of exercise.  For purposes of this
Section 2.4, “last sale price” shall mean (i) if the Common Stock is listed on a
national securities exchange or quoted on the NASDAQ National Market,
NASDAQSmallCap Market or OTC QB Bulletin Board (or successor such as the
Bulletin Board Exchange), the last sale price of the Common Stock in the
principal trading market for the Common Stock as reported by the exchange,
NASDAQ or the OTC QB, as the case may be; (ii) if the Common Stock is not listed
on a national securities exchange or quoted on the NASDAQ National Market,
NASDAQSmallCap Market or the OTC QB Bulletin Board (or successor such as the
Bulletin Board Exchange), but is traded in the residual over-the-counter





2

 

 







Confidential







market, the closing bid price for the Common Stockon the last trading day
preceding the date in question for which such quotations are reported by the
Pink Sheets, LLC or similar publisher of such quotations; and (iii) if the fair
market value of the Common Stock cannot be determined pursuant to clause (i) or
(ii) above, such price as the Board of Directors of the Company shall determine,
in good faith.  



2.5

The term “Expiration Date” shall mean 5:00 p.m., Pacific time on _________,
2018, or if such date shall in the State of California be a holiday or a day on
which banks are authorized to close, then 5:00 p.m., Pacific time the next
following day which in the State of California is not a holiday or a day on
which banks are authorized to close.



3.

REGISTRATION AND TRANSFER ON COMPANY BOOKS.



3.1

The Company (or an agent of the Company) will maintain a register containing the
names and addresses of the Warrant Holders.  Any Warrant Holder may change its,
his or her address as shown on the warrant register by written notice to the
Company requesting such change.



3.2

The Company shall register upon its books any transfer of a Warrant upon
surrender of same as provided in Section 5.  



4.

RESERVATION OF SHARES.  The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such Warrant Shares and other stock, securities and property, as from time to
time shall be issuable upon the exercise of this Warrant.  As long as the
Warrant shall be outstanding, the Company shall use its best efforts to cause
all Warrant Shares issuable upon exercise of the Warrants to be listed on any
securities exchange (or, if applicable on NASDAQ or the OTC QB Bulletin Board or
any successor trading market) on which the Common Stock is then listed and/or
quoted (the "Applicable Trading Market").



5.

EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OR MUTILATION OF  WARRANTS.  This Warrant
is exchangeable, without expense, at the option of the Warrant Holder, upon
presentation and surrender hereof to the Company for other warrants of different
denominations entitling the holder thereof to purchase in the aggregate the same
number of shares of Common Stock shares purchasable hereunder.  Subject to the
terms of Section 6, upon surrender of this Warrant to the Company at its
principal office or at the office of its transfer agent, if any, with the
Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall be promptly canceled.  This Warrant may be divided or
combined with other warrants which carry the same rights upon presentation
hereof at the principal office of the Company together with a written notice
specifying the names and denominations in which new Warrants are to be issued
and signed by the Warrant Holder hereof.  The term “Warrant” as used herein
includes any Warrants into which this Warrant may be divided or exchanged.  Upon
receipt by the Company of reasonable evidence of the ownership of and the loss,
theft, destruction or mutilation of this Warrant and, in the case of loss, theft
or destruction, of indemnity reasonably satisfactory to the Company, or, in the
case of mutilation, upon surrender and cancellation of the mutilated





3

 

 







Confidential







Warrant, the Company shall execute and deliver in lieu thereof a new Warrant of
like tenor and date representing an equal number of Warrants.



6.

LIMITATION ON EXERCISE AND SALES.  Each holder of this Warrant acknowledges that
this Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), as of the date of
issuance hereof and agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Warrant, or any Warrant Shares issued upon
its exercise, in the absence of (i) an effective registration statement under
the Securities Act as to this Warrant or such Warrant Shares or (ii) an opinion
of counsel in form, substance and scope reasonably satisfactory to counsel to
the Company that registration under the Securities Act is not required.

The Company shall be under no obligation to issue the shares covered by such
exercise unless and until the Warrant Holder shall have executed the form of
exercise annexed hereto that states that at the time of such exercise that it is
then an “accredited investor” within the meaning of Rule 501(a) promulgated by
the Securities and Exchange Commission (the "SEC") under the Securities Act, is
acquiring such shares for its own account, and will not transfer the Warrant
Shares unless pursuant to an effective and current registration statement under
the Securities Act or an exemption from the registration requirements of the
Securities Act and any other applicable restrictions, in which event the Warrant
Holder shall be bound by the provisions of a legend or legends to such effect
that shall be endorsed upon the certificate(s) representing the Warrant Shares
issued pursuant to such exercise.  In such event, the Warrant Shares issued upon
exercise hereof shall be imprinted with a legend in substantially the following
form:

“THIS SECURITY HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THIS SECURITY MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN EXEMPTION THEREFROM UNDER SAID
ACT AND SUCH LAWS, SUPPORTED BY AN OPINION OF COUNSEL, REASONABLY SATISFACTORY
TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”



7.

COMPANY'S RIGHT TO CALL.  The Company shall have the right to call this Warrant
at any time on or after six months following the date a registration statement
filed with the SEC covering the resale of the Warrant Shares is declared
effective, in the event (i) the volume weighted average trading price of the
Common Stock as listed on the Applicable Trading Market equals or exceeds$0.30
per share for a period of twenty consecutive trading days, and (ii) the average
daily trading volume of the Common Stock equals or exceeds 100,000 shares on the
Applicable Trading Market during said period (a "Call Qualification Period").
 The Company must provide thirty (30) days written notice to the Warrant Holder
of such a call, which notice must be received on or before the date that is
twenty (20) days after the end of a Call Qualification Period.



8.

ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES DELIVERABLE. The Exercise
Price and the number of Warrant Shares purchasable pursuant to





4

 

 







Confidential







each Warrant shall be subject to adjustment from time to time as hereinafter set
forth in this Section 8:



(a)

In case, prior to the expiration of this Warrant by exercise or by its terms,
the Company shall issue any shares of its Capital Stock as a stock dividend,
except with respect to the Company’s Convertible Preferred Stock, or subdivide
the number of outstanding shares of its Capital Stock into a greater number of
shares, then in either of such cases, the then applicable Exercise Price per
Warrant Share purchasable pursuant to this Warrant in effect at the time of such
action shall be proportionately reduced, as is fair, in relation to the change
in the Capital Stock outstanding,  and the number of Warrant Shares at that time
purchasable pursuant to this Warrant shall be proportionately increased, as is
fair, in relation to the change in the Capital Stock outstanding; and
conversely, in the event the Company shall reduce the number of outstanding
shares of Common Stock by combining such shares into a smaller number of shares,
then, in such case, the then applicable Exercise Price per Warrant Share
purchasable pursuant to this Warrant in effect at the time of such action shall
be proportionately increased, as is fair, in relation to the change in the
Capital Stock outstanding,  and the number of Warrant Shares at that time
purchasable pursuant to this Warrant shall be proportionately decreased, as is
fair, in relation to the change in the Capital Stock outstanding. If the Company
shall, at any time during the life of this Warrant, declare a dividend payable
in cash on its Capital Stock and shall at substantially the same time offer to
its stockholders a right to purchase new Capital Stock from the proceeds of such
dividend or for an amount substantially equal to the dividend, all Capital Stock
so issued shall, for the purpose of this Warrant, be deemed to have been issued
as a stock dividend.  Any dividend paid or distributed upon the Common Stock in
stock of any other class of securities convertible into shares of Common Stock
shall be treated as a dividend paid in Common Stock to the extent that shares of
Common Stock are issuable upon conversion thereof.



(b)

In case, prior to the expiration of this Warrant by exercise or by its terms,
the Company shall be recapitalized by reclassifying its outstanding Capital
Stock, (other than a change in par value to no par value), or the Company or a
successor corporation shall consolidate or merge with or convey all or
substantially all of its or of any successor corporation’s property and assets
to any other corporation or corporations (any such other corporations being
included within the meaning of the term “successor corporation” hereinbefore
used in the event of any consolidation or merger of any such other corporation
with, or the sale of all or substantially all of the property of any such other
corporation to, another corporation or corporations), then, as a condition of
such recapitalization, consolidation, merger or conveyance, lawful and adequate
provision shall be made whereby the holder of this Warrant shall thereafter have
the right to purchase, upon the basis and on the terms and conditions specified
in this Warrant, in lieu of the Warrant Shares theretofore purchasable upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to, or in exchange for, the number of Warrant
Shares theretofore purchasable upon the exercise of this Warrant, had such
recapitalization, consolidation, merger, or conveyance not taken place; and in
any such event, the rights of the Warrant Holder to any adjustment in the number
of Warrant Shares purchasable upon the exercise of this Warrant, as herein
provided, shall continue and be preserved in respect of any stock which the
Warrant Holder becomes entitled to purchase.



(c)

In case the Company at any time while this Warrant shall remain unexpired and
unexercised shall sell all or substantially all of its property or dissolve,
liquidate,





5

 

 







Confidential







or wind up its affairs, lawful provision shall be made as part of the terms of
any such sale, dissolution, liquidation or winding up, so that the holder of
this Warrant may thereafter receive upon exercise hereof in lieu of each Warrant
Share that it would have been entitled to receive, the same kind and amount of
any securities or assets as may be issuable, distributable or payable upon any
such sale, dissolution, liquidation or winding up with respect to each share of
Common Stock of the Company, provided, however, that in any case of any such
sale or of dissolution, liquidation or winding up, the right to exercise this
Warrant shall terminate on a date fixed by the Company; such date so fixed to be
not earlier than 5:00 p.m., Pacific time, on the forty-fifth day next succeeding
the date on which notice of such termination of the right to exercise this
Warrant has been given by mail to the registered holder of this Warrant at its
address as it appears on the books of the Company.



(d)

No adjustment in the per share Exercise Price shall be required unless such
adjustment would require an increase or decrease in the Exercise Price by at
least $0.01; provided, however, that any adjustments that by reason of this
subsection are not required to be made shall be carried forward and taken into
account in any subsequent adjustment.  All calculations under this Section 8
shall be made to the nearest cent or to the nearest 1/100th of a share, as the
case may be.



(e)

The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company but will at all times in good faith assist
in the carrying out of all the provisions of this Section 8 and in the taking of
all such actions as may be necessary or appropriate in order to protect against
impairment of the rights of the Warrant Holder to adjustments in the Exercise
Price.



(f)

Upon the happening of any event requiring an adjustment of the Exercise Price
hereunder, the Company shall give written notice thereof to the Warrant Holder
stating the adjusted Exercise Price and the adjusted number of Warrant Shares
resulting from such event and setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.



9.

VOLUNTARY ADJUSTMENT BY THE COMPANY.  The Company may, at its option, at any
time during the term of the Warrants, reduce the then current Exercise Price to
any amount deemed appropriate by the Board of Directors of the Company and/or
extend the date of the expiration of the Warrants.



10.

RIGHTS OF THE HOLDER. The Warrant Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.














6

 

 







Confidential









11.

NOTICES OF RECORD DATE.  In case:



(a)

the Company shall take a record of the holders of its Capital Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
any class or any other securities, or to receive any other right, or



(b)

of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity), or any transfer of all or substantially all of
the assets of the Company, or



(c)

of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will mail or cause to be
mailed to the Warrant Holder a notice specifying, as the case may be, (i) the
date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the effective date on which such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Capital Stock (or such other stock or securities at the
time deliverable upon the exercise of this Warrant) shall be entitled to
exchange their shares of Capital Stock (or such other stock or securities) for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, transfer, dissolution, liquidation or
winding-up.  Such notice shall be mailed at least ten days prior to the record
date or effective date for the event specified in such notice, provided that the
failure to mail such notice shall not affect the legality or validity of any
such action.



12.

SUCCESSORS.  The rights and obligations of the parties to this Warrant will
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, assigns, pledgees, transferees and purchasers.



13.

CHANGE OR WAIVER.  Any term of this Warrant may be changed or waived only by an
instrument in writing signed by the party against whom enforcement of the change
or waiver is sought.



14.

HEADINGS.  The headings in this Warrant are for purposes of reference only and
shall not limit or otherwise affect the meaning of any provision of this
Warrant.



15.

GOVERNING LAW.  This Warrant shall be governed by and construed in accordance
with the laws of the State of California as such laws are applied to contracts
made and to be fully performed entirely within that state between residents of
that state.



16.

JURISDICTION AND VENUE. The Company (i) agrees that any legal suit, action or
proceeding arising out of or relating to this Warrant shall be instituted
exclusively in the United States District Court for the Southern District of
California or any court of competent jurisdiction in the State of California
located in Los Angeles County, (ii) waives any objection to the venue of any
such suit, action or proceeding and the right to assert that such forum is not a
convenient forum, and (iii) irrevocably consents to the jurisdiction of the such
court(s) in any





7

 

 







Confidential







such suit, action or proceeding, and the Company further agrees to accept and
acknowledge service or any and all process that may be served in any such suit,
action or proceeding in such court(s) in person or by certified mail addressed
as provided in the following Section.



17.

MAILING OF NOTICES, ETC.  All notices and other communications under this
Warrant (except payment) shall be in writing and shall be sufficiently given if
delivered to the addressees in person, by Federal Express or similar overnight
courier service, or if mailed, postage prepaid, by certified mail, return
receipt requested, as follows:



Registered Holder:

To his or her last known address as indicated on the Company’s books and
records.



The Company:

Probe Manufacturing, Inc.

17475 Gillette Avenue,

Irvine, CA, 92614

Attention:  Chief Financial Officer

or to such other address as any of them, by notice to the others, may designate
from time to time.  Notice shall be deemed given (a) when personally delivered,
(b) the scheduled delivery date if sent by Federal Express or other overnight
courier service or (c) the fifth day after sent by certified mail.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of _________________, 2013.




PROBE MANUFACTURING, INC.










By:

______________________________

Name:

Kambiz Mahdi

Title:

Chief Executive Officer











8

 

 







Confidential







EXERCISE FORM

To Be Executed by the Warrant Holder

In Order to Exercise Class GWarrants




TO: Probe Manufacturing, Inc.




The undersigned hereby: (1) irrevocably subscribes for and offers to purchase
_______ shares of Common Stock of Probe Manufacturing, Inc., pursuant to Class G
Warrant No. _____________  heretofore issued to _______________________ on
________________________, _______; (2) encloses a cash payment of $____________;
and (3) requests that a certificate for the shares be issued in the name of the
undersigned, or the undersigned's designee, and delivered to the undersigned, or
the undersigned's designee, at the address specified below.




The undersigned hereby represents and warrants to the Company that it is an
“Accredited Investor” within the meaning of Rule 501(a) of the Securities Act of
1933, as amended (the “Securities Act”), and is acquiring these securities for
its own account and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same.  The undersigned further represents that it does not have any
contract, agreement, understanding or arrangement with any person to sell,
transfer or grant the shares of Common Stock issuable under this Warrant.  The
undersigned understands that the shares it will be receiving are “restricted
securities” under Federal securities laws inasmuch as they are being acquired
from Probe Manufacturing, Inc., in transactions not including any public
offering and that under such laws, such shares may only be sold pursuant to an
effective and current registration statement under the Securities Act or an
exemption from the registration requirements of the Securities Act and any other
applicable restrictions, in which event a legend or legends will be placed upon
the certificate(s) representing the Common Stockissuable under this Warrant
denoting such restrictions.  The undersigned understands and acknowledges that
the Company will rely on the accuracy of these representations and warranties in
issuing the securities underlying the Warrant




Date:

__________________________________________________________




Investor Name:

____________________________________________________




Taxpayer Identification Number:

_______________________________________




By:

_________________________________________________________________




Printed Name:

____________________________________________________




Title:

__________________________________________________________




Address:

__________________________________________________________







Note: The above signature should correspond exactly with the name on the face of
this Warrant Certificate or with the name of assignee appearing in assignment
form below.




AND, if said number of shares shall not be all the shares purchasable under the
within Warrant, a new Warrant Certificate is to be issued in the name of said
undersigned for the balance remaining of the shares purchasable thereunder less
any fraction of a share paid in cash and delivered to the address stated above.





1







Confidential







ASSIGNMENT FORM

To be executed by the Warrant Holder

In order to Assign Warrants







FOR VALUE RECEIVED,____________________________________ hereby sell, assigns and
transfer unto

PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER




 










(Please print or type name and address)




______________________ of the Warrants represented by this Warrant, and hereby
irrevocably constitutes and appoints ________________________ Attorney-in-Fact
to transfer this Warrant on the books of the Company, with full power of
substitution in the premises.



Dated:______________________

(Signature of Registered Holder)










THE SIGNATURE ON THE EXERCISE FORM OR THE ASSIGNMENT FORM MUST CORRESPOND TO THE
NAME AS WRITTEN UPON THE FACE OF THIS WARRANT IN EVERY PARTICULAR, WITHOUT
ALTERATION OR ENLARGEMENT OR ANY CHANGE WHATSOEVER,.

CERTIFICATION OF STATUS OF TRANSFEREE

TO BE EXECUTED BY THE TRANSFEREE OF THIS WARRANT




The undersigned transferee hereby certifies to the registered holder of this
Warrant and to Probe Manufacturing, Inc. that the transferee is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated under the
Securities Act of 1933, as amended.



Dated:_____________________

(Signature of Transferee)














1





